762 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GUSTAVE ERIC JANSSON, PLAINTIFF-APPELLANT,v.EDWARD S. TURNER, DEFENDANT-APPELLEE.
NO. 84-1391
United States Court of Appeals, Sixth Circuit.
3/6/85

ORDER
BEFORE:  MERRITT and KENNEDY, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Jansson appeals pro se from the district court's grant of summary judgment in favor of the defendant in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Jansson is a prisoner at the Muskegon Correctional Facility in Michigan.  The defendant is the chairman of the Michigan Parole Board.  Jansson alleges that the defendant refused to forward his request for a pardon to the governor because the governor had recently denied Jansson's request for a commutation of his sentence.  Jansson argues that this action violates a Michigan statute and therefore constitutes a due process violation.


3
A civil rights action must allege that the state action involved deprived the plaintiff of a right secured by the federal constitution or statutes.  Parratt v. Taylor, 451 U.S. 527, 535 (1981).  Jansson's complaint involves only a question of state law that is not sufficient to raise a valid civil rights claim.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.